 

Exhibit 10.11

AMENDMENT TO EMPLOYMENT AGREEMENT

This Amendment ("Amendment") to that Employment Agreement dated effective
January 1, 2013 between Robert S. Purgason, an individual ("Executive"), and
Access Midstream Partners GP, L.L.C. ("General Partner") ("EA") is effective
October 17, 2014.

RECITALS

A.

L.B. Foster Company ("L.B. Foster") has offered Executive a position on L.B.
Foster's Board of Directors;

B.

L.B. Foster is headquartered in Pittsburg, Pennsylvania and supplies
transportation, construction, utility, energy, recreation, and agriculture
markets with the materials necessary to build and maintain their infrastructure
through manufacturing, fabricating, and distributing transportation and
construction materials;

C.

The Partnership and its subsidiaries do not do business with L.B. Foster; and

D.

Executive's service on the L.B. Foster Board of Directors will not interfere
with his duties to the Partnership, the General Partner, or their subsidiaries.

For good and valuable consideration, the receipt and sufficiency is hereby
acknowledged the Partnership and the Executive hereby agree as follows:

AGREEMENT

1.

The last sentence of Section 3, Other Activities of the EA is hereby deleted in
its entirety and replaced with the following:

Notwithstanding the foregoing, the Company and the Executive acknowledge and
agree that the Executive (a) owns a 40% interest in, and is Chairman of,
Purgason Productions LLC, which will require up to 2% of the Executive's time
and (b) will serve on the Board of Directors of L.B. Foster Company which will
not unreasonably interfere with the Executive's responsibilities and duties to
the Company and neither (a) nor (b) shall constitute a violation of this Section
3.

Except as amended herein, all other terms and provisions of the EA remain in
full force and effect.

IN WITNESS WHEREOF, the parties have executed this Amendment to be effective on
October 17, 2014.

 

ACCESS MIDSTREAM PARTNERS GP, L.L.C.

 

 

 

By:

 

/s/ Regina Gregory

Name:

 

Regina Gregory

Title:

 

General Counsel, Vice President – Legal

 

 

Corporate Secretary

 

 

 

EXECUTIVE

ROBERT S. PURGASON

 

 

 

By:

 

/s/ Robert S. Purgason

 

 